 Case 2:20-cr-00011-JAG-LRL Document 54 Filed 05/20/20 Page 1 of 2 PageID# 180




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                              Norfolk Division



 UNITED STATES OF AMERICA,

         V.                                                                  Case No. 2:20-cr-ll


 TAMARA LATISHA HOWELL,

         Defendant.



                                                   ORDER


         On May 20, 2020, the Court conducted a plea colloquy pursuant to Rule 11 of the Federal

 Rules of Criminal Procedure.' Representing the United States was Assistant United States

 Attorney Andrew Bosse ("the Government"), and Mr. William Holmes represented the Defendant

 Tamara Latisha Howell ("the Defendant"). Pursuant to a written plea agreement, the Defendant

 agreed to plead guilty to Count One of an Indictment- Conspiracy to Manufacture, Distribute, and

 Possess with Intent to Manufacture and Distribute 50 grams or more of Methamphetamine and 500

 Grams or More of a Mixture and Substance Containing a Detectible Amount of Methamphetamine,

 in violation of 21 U.S.C. § 846, 841(a)(1) and 841(b)(1)(A).

         As this Court has previously ruled, a United States Magistrate Judge who conducts a

 hearing pursuant to Federal Rule of Criminal Procedure 11 and accepts a defendant's guilty plea

to one of several enumerated offenses, including Count One, is required under 18 U.S.C.

 § 3143(a)(2) to order the defendant's immediate detention. United States v. McGrann, 927 F.

 Supp. 2d 279, 281 (E.D. Va. 2013). Thus, the undersigned United States Magistrate Judge, after



'Pursuant to the General Orders 2020-09, 2020-07 and 2020-03 in Case No. 2:20mc7, § 15002(b)(2) of the CARES
 Act, H.R. 748, lib"" Congress (2020), and with Defendant's consent, the plea hearing was conducted remotely by
 video conferencing.
Case 2:20-cr-00011-JAG-LRL Document 54 Filed 05/20/20 Page 2 of 2 PageID# 181



accepting Defendant's guilty plea, ORDERS she be detained pursuant to 18 U.S.C. § 3143(a)(2)

until sentencing.

       However, the Defendant moved to stay this Court's Order to appeal the detention to the

District Judge. The Government did not oppose her request for a stay. Both the Government and

Defendant represented that continuation of the Defendant on bond was in the interests ofjustice in

order to permit her to fulfill her obligations under the plea agreement. In addition, according to

the Probation Officer's status report, the Defendant has been in full compliance with all of the

conditions of her bond, and was also compliant with the conditions of a state court bond granted

September 2019. The Court notes that Defendant has only one prior felony criminal conviction,

for a nonviolent and non-drug offense. After hearing argument from the Defendant and the

Government, and for the reasons stated on the record, the Defendant's Motion to Stay is

GRANTED and the Court will stay its ruling until Friday, May 22, 2020 for the Defendant to

appeal the undersigned's Detention Order to the District Judge pursuant to 18 U.S.C. § 3145(b).

If the Defendant notes her appeal within that time, then the stay will remain in effect until the

District Judge addresses the appeal.

       The Clerk is DIRECTED to forward a copy of this Order to all counsel of record and the

U.S. Probation Office.


       It is so ORDERED.




                                                            LAWRENCE RTLEONARD
                                                    UNITED STATES MAGISTRATE JUDGE


Norfolk, Virginia
May 20, 2020
